Citation Nr: 0931039	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from July 1976 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The Veteran's current right ankle disorder is not related to 
any injury or disease incurred in service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
October 2005, December 2005 and April 2006, prior to the 
initial AOJ decision on his claim.  The Board finds that 
these notices fully comply with VA's duty to notify as to 
content and timing.  Thus the Board finds that VA has 
satisfied its "duty to notify" the Veteran.   

With respect to VA's duty to assist, all efforts have been 
made to obtain relevant, identified and available evidence.  
Furthermore, a VA examination with a medical nexus opinion 
was obtained in May 2007.  An additional medical opinion was 
obtained in July 2007.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran claims that he has chronic pain and instability 
of the right ankle related to service.  Specifically, he 
relates his current problems to a right ankle injury he 
incurred in 1978 at Fort Sill, Oklahoma.  He states that his 
ankle never fully healed because he was required to run six 
miles for physical training every other day.  He says that he 
has limped ever since then and he is now required to use a 
cane to help him walk.

The Board acknowledges that the Veteran's service treatment 
records show that he incurred a right ankle sprain in 
December 1978, which was treated with hot soaks.  The Veteran 
was placed on profile, but the treatment note does not 
indicate for how long.  There are no further treatment notes 
relating to this injury or any other complaints regarding the 
Veteran's right ankle.  The Veteran underwent separation 
examination in May 1979 at which he reported being in good 
health other than as to his hearing loss, for which service 
connection was subsequently granted.  On physical 
examination, no abnormality was noted relating to the 
Veteran's lower extremities.

Thus, it is apparent that the Veteran incurred an injury to 
the right ankle in service.  However, the medical evidence 
does not establish that a chronic right ankle condition was 
present in service despite the Veteran's statements in 
support of his claim that he had to run on a swollen ankle 
and had a limp.  The silence in the service treatment records 
of any chronic right ankle disorder in service is negative 
evidence against the Veteran's claim, especially the lack of 
any report at the separation examination when he had a duty 
to report his medical history.  Thus, the Board finds that 
the persuasive evidence is against finding that the Veteran 
had a chronic right ankle problem while in service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The Board notes that the post-service medical 
treatment records, both VA and non-VA, do not show complaints 
of or treatment for the Veteran's right ankle until January 
2006.  At that time, the Veteran was seen at VA with 
complaints of pain in his back, leg and ankle.  It was noted 
that he was moving slowly and limping because of ankle pain.

The Board also notes that the Veteran's Social Security 
Administration records were obtained and include an 
orthopedic examination by a private physician dated in July 
2005; however, the Board believes this was actually conducted 
in July 2006 given dates noted within the physician's report 
and the attached Range of Motion Chart and Medical Source 
Statement of Ability to Do Work-Related Activities (Physical) 
report dated the same time in July 2006.  In the exam report, 
the physician noted the Veteran's report that he injured his 
right foot and ankle in 1978 while in the military, and he 
injured it again when he was lifting a boat console into a 
boat while working at a boat factory.  The Veteran related 
that he has not worked in three years because of pain in his 
right foot and ankle and has used a cane to walk since 
February 2006.  He also reported problems with chronic pain 
in his back, anxiety disorder and hypertension.  He 
complained that it hurts his foot and ankle to drive, stand 
or walk for long periods of time.  Examination of the 
Veteran's right ankle demonstrated full range of motion with 
chronic swelling, but good stable ligaments.  The physician's 
assessment was that the Veteran has "a history of having a 
right ankle and foot injury while he was in service several 
years ago, and has chronic pain and swelling, and has to use 
a cane to walk."  The physician gave no rationale for this 
assessment nor did he indicate that he had reviewed any of 
the Veteran's historical medical records.  (Likewise, it 
should be noted that technically speaking, both of the 
findings by this physician could be true without there being 
a relationship between them, i.e., the Veteran had an injury 
in service, and now, 30+ years later he happens to present 
with chronic pain and swelling of the foot and ankle.  The 
examiner makes no explicit connection between the two.)  

The Veteran was provided with a VA examination in May 2007.  
He reported having suffered a right ankle sprain in 1978 
while stationed at Fort Sill noting that he twisted the ankle 
during rock climbing activities at PNOC School.  He was 
treated with heat and analgesics with ease of symptoms over a 
three day period of time.  In addition, he reported that he 
suffered a severe ankle sprain in 1980 (which is post 
service) after he stepped off from a truck into a hole 
causing a twisting injury at that time.  He stated that the 
ankle has repeatedly bothered him since exit from the 
military; and he has continued to note intermittent daily 
ankle pain with ambulatory activities with symptoms worse at 
night.  He described recurrent swelling, weakness and give 
way of the ankle during flare ups.  During painful flares he 
will stop the offending activity and get off his feet with 
ease of symptoms over a 30 minute period of time at which 
point he will resume regular work-related activities

The examiner noted that he had reviewed the Veteran's CPRS 
records from the Little Rock VA dating back to 2002 which 
include multiple primary care appointments as well as 
physical medicine rehabilitation visits.  The examiner noted 
that these records show the Veteran has a long history of 
back-related complaints without any mention of right ankle 
problems until 2006 at which time he started complaining more 
of his right ankle.  He subsequently had x-rays performed in 
2006 of both ankles, which were unremarkable.

After examining the Veteran, the examiner's diagnostic 
impression was right ankle sprain.  The examiner rendered an 
opinion that the Veteran's present right ankle complaints are 
not related to his right ankle sprain noted in the military 
in the late 1970s.  His rationale was that the evidence shows 
that the Veteran was treated and had a normal exit exam in 
1979.  In addition, further evidence shows no evidence of 
ankle complaints until 2006 despite multiple evaluations over 
a four year period of time.  This would be evidence against a 
chronic ankle problem with residuals from a previous injury.  
With regard to the comment by the Social Security 
Administration evaluator from 2005 (should be 2006), 
apparently understood as linking the current right ankle 
condition with the military injury, the VA examiner concluded 
that this person did not have prior medical records for 
review, which would explain this doctor's contradictory 
statement.  

In an addendum, the VA examiner stated that, additionally, 
the Veteran states that he went through extensive evaluation 
for Social Security disability, and he (the Veteran) was 
asked about neuroconduction studies and stated that there 
were abnormalities with the right ankle condition, but could 
not be more specific.  The examiner stated that the history 
of the abnormal nerve conduction study perhaps suggests some 
component to his thoracolumbar spine.  In conclusion, the 
examiner again stated that he does not feel the Veteran's 
present ankle complaints are related to the "remote ankle 
sprain, as it seemed to resolve itself, as he was found to 
have a normal ankle evaluation at exit from the military," 
and he was evaluated multiple times over a several year 
period of time without complaints of right ankle problems 
until 2006.  

After the Veteran's Social Security records relating to his 
claim for disability benefits were obtained, the claims file 
was returned to the examiner for him to review these records 
and to submit an amended opinion, which he did in July 2007.  
After reviewing the Veteran's claims file, CPRS records and 
Social Security disability records, the examiner again opined 
that the Veteran's current chronic right ankle disorder does 
not have any link to the remote strain which resolved itself, 
as service medical records show a normal exam at exit, 
private records were quiet for any joint complaints until his 
Social Security orthopedic examination in July 2005 (the 
Board notes should be 2006), and his VA records show that he 
was active and ambulating without any joint complaints prior 
to this time.  Thus, the examiner stated that he does not 
feel that the Veteran's present ankle complaints are related 
at all to the remote ankle sprain.  Current etiology for the 
Veteran's ankle pain at this time could be related to 
stresses placed upon the ankle as a result of his 
thoracolumbar back condition as well as the fact that the 
Veteran's chronic pain, per chronic pain specialist, was in 
part related to anxiety (somatic).  In addition, the Veteran 
did give other history of ankle injuries, although the 
examiner had no medical records to confirm a cause and 
chronic pain effect from these injuries.  

After considering this record, the Board finds that the VA 
examiner's opinion is most probative and persuasive.  
Although the orthopedic evaluation report provided for Social 
Security Administration purposes may be read as indicating 
the evaluator related the Veteran's current right ankle 
disorder to the right ankle injury in service, this physician 
neither gave a rationale for his opinion nor identified what 
objective medical evidence he relied upon in making this 
statement.  Thus the Board finds that this private 
physician's statement is neither probative nor persuasive.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993) (The Board is 
not bound to accept an opinion based on unsupported clinical 
evidence.); see also, Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.).  In contrast, the VA examiner 
provided a clear rationale for his opinion that the Veteran's 
current right ankle disorder could not be related to the 
remote in-service injury.  In addition, in rendering an 
opinion, he considered not only the Veteran's reported 
history but also the objective clinical evidence of record.  

Finally, the Board notes that as to the Veteran's belief that 
a relationship exists between his current right ankle 
disorder and the injury in service, he is a lay person, and 
therefore, is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his current right ankle disorder and the injury in service.

When considering the VA examiner's opinion with the other 
negative evidence of record, the Board finds that the 
preponderance of the evidence is against concluding that 
service connection is warranted for the Veteran's current 
right ankle disorder because the medical evidence fails to 
establish that a medical nexus exists between it and the 
right ankle injury incurred in service in December 1978.  The 
preponderance of the evidence being against the Veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the Veteran's 
claim must be denied.

ORDER

Entitlement to service connection for a right ankle disorder 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


